Case 2:12-md-02326 Document 8535 Filed 02/11/21 Page 1 of 1 PageID #: 120883




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION

IN RE: BOSTON SCIENTIFIC, CORP.                     )
PELVIC REPAIR SYSTEMS                               )
PRODUCTS LIABILITY LITIGATION                       ) MDL NO. 2326


                                          ORDER
                                  (Order Closing MDL Case)

       The court ORDERS this main MDL case CLOSED and STRICKEN from the docket.

All substantive matters have concluded in this MDL. No member cases remain. The court further

ORDERS any motions now pending in the MDL are DENIED. This does not prevent the future

filing of pleadings related to the Fee and Cost Committee.

       The court DIRECTS the Clerk to file a copy of this order in 2:12-md-2326.

                                            ENTER: February 11, 2021
